Citation Nr: 0103314	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from March 1987 to December 
1997.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for residuals of low back strain and assigned a 
noncompensable evaluation for that disability.  The veteran 
disagreed, and this appeal ensued.  During the course of the 
appeal, the veteran's disability rating was increased to 10 
percent effective from the original date of service 
connection.  Inasmuch as the grant of the 10 percent rating 
is not the maximum benefit under the rating schedule, the 
claim for a rating in excess of 10 percent for residuals of 
low back strain remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's residuals of low back strain are manifested by 
not more than characteristic pain on motion, with flexion to 
105 degrees and extension to 35 degrees; the disability is 
not characterized by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, nor is there moderate intervertebral disc syndrome 
with recurring attacks, or moderate limitation of the lumbar 
spine.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5293, 5292, 5295 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual and Procedural Background

The veteran contends that his service-connected residuals of 
low back strain are more than 10 percent disabling since they 
are productive of chronic pain.  In such cases, VA has a duty 
to assist the veteran in developing facts which are pertinent 
to that claim.  See generally, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
present case, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  That evidence includes the 
veteran's service medical records, reports of VA 
examinations, and statements and argument made by and on the 
veteran's behalf.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this 
case, the veteran's residuals of low back strain have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).  Under that code, a 10 percent evaluation is assigned 
when there is lumbosacral strain with characteristic pain on 
motion, while a 20 percent rating is warranted when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

Service medical records show that the veteran injured his 
back in service.  He was blown off of his feet by jet exhaust 
while performing his flight line duties.  In the currently 
appealed decision, the RO granted service connection for 
residuals of low back strain and rated the condition 
noncompensable effective from January 1998; the evaluation 
was later increased to 10 percent.  The United States Court 
of Appeals for Veterans Claims (Court) distinguished between 
an appeal of a decision denying a claim for an increased 
rating from an appeal resulting from a veteran's 
dissatisfaction with an initial rating assigned at the time 
of a grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the latter event, the Court held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found.  The Board observes that this criteria is 
applicable in the instant claim.

Lay statements in the record indicate that the veteran 
suffered with recurrent back pain while serving on the flight 
deck of an aircraft carrier.  His friends have noticed on 
many occasions that he has been unable to get up from a chair 
or lift an object.  

The veteran underwent VA examination in March 1998 and in 
January 2000.  In March 1998, he underwent both a general 
medical VA examination as well as an examination of the spine 
performed by the same examiner.  The veteran reported 
chronic, intermittent low back pain since back injury in 
1984.  He reported that he used Motrin and Flexeril as needed 
for back pain.  The veteran reported that he would get flare-
ups of pain and loss of range of motion twice a year, during 
which time he would have to stay in bed.  At the time of the 
examination he had recently retired from service and was 
looking for work.  His gait was normal.  He had full range of 
motion throughout his body.  There were no obvious 
musculoskeletal defects.  The diagnosis was status post 
lumbosacral strain which had resulted in chronic low back 
pain.  The X-rays showed general osteopenia.  During the 
spinal exam, the examiner added that the veteran graded the 
twice-yearly flares as a 10 out of 10 on the pain scale.  
Precipitating factors for flare-ups included over use, falls, 
and improper stretching.  Alleviating factors were Motrin, 
Flexeril, rest, ice, elevation, heat and warmth.  During a 
flare-up, the veteran's range of motion was reportedly 
reduced from full to 80 degrees flexion and 5 degrees 
extension, with left and right flexion to 5 degrees and 
rotation of 5 degrees.  No cane, brace or crutches were 
needed.  No history of surgery was reported.  The spine was 
not currently impinging on his usual occupation or daily 
activities.  

Physical examination showed the spine range of motion to be 
completely normal and not painful.  There was no objective 
evidence of back injury.  Although the back was normal in 
terms of the musculoskeletal system, there appeared to be 
diffuse muscle spasm in the low back on both sides.  The 
diagnosis was status post back injury in 1984, chronic low 
back pain since then necessitating hospitalization 1 to 2 
times per year.  

VA examination in January 2000 involved an extensive review 
of the veteran's medical history by the examiner.  The 
veteran complained of intermittent pain in his low back that 
radiated down the right leg to the foot.  The pain was 
described as severe and knife like in his back and dull in 
the other area.  He rated the pain as a 5 out of 10.  He 
reported that he would throw his back out if he tried to lift 
100 pounds.  He stated that the back got stiff and tired 
easily.  He was still using over-the-counter Motrin as well 
as a heating pad to control the pain.  The veteran reported 
that he still had the severe flare-ups once every six months 
lasting up to three days.  The flare-ups were precipitated by 
lifting something heavy.  The symptoms were relieved with bed 
rest.  He reported that he was working at the post office and 
that he wore a back brace while on the job.  The veteran 
reported that he was precluded from playing sports like golf 
or basketball by his injury.  

Physical examination revealed the veteran to be in no 
apparent distress.  He had 5/5 muscle strength throughout.  
Neurological and sensory findings were normal with deep 
tendon reflexes 2/4 throughout and bilaterally symmetrical.  
His gait was unremarkable.  Range of motion testing showed 
flexion of 105 degrees, extension of 35 degrees, lateral 
bending 30 degrees to the left, 10 degrees actively and 20 
degrees passively to the right.  The spine was painful on 
extremes of motion as evidenced by wincing.  Additional pain-
related limitation was considered likely with repeated use or 
during flare-ups.  There was no spasm, weakness, point 
tenderness of the spine, postural abnormalities, or fixed 
deformity.  Musculature of the back was normal to visual 
inspection and palpation.  The diagnosis was chronic 
lumbosacral strain with chronically reduced range of motion.  
Lumbopanel X-rays showed L5-S1 narrowing indicating herniated 
disc.  


II.  Analysis

The Board observes that pertinent law and regulations must be 
applied when evaluating the veteran's claim for an increased 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  Essentially, when the 
evidence is in relative equipoise, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) as 
amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

In this case, the veteran's residuals of low back strain have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295 
(2000).  As noted, that code provides a 10 percent rating 
when there is characteristic pain on motion and a 20 percent 
rating for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
Board does not find that the veteran's residuals of lumbar 
strain are productive of more than characteristic pain on 
motion.  The degrees of range of motion reported on both VA 
examinations reflect a significant amount of motion remaining 
in the lumbar spine at all times except during the reported 
twice a year flare-ups.  The examiner also noted that the 
veteran's pain did create periods of exacerbation or flare-
ups but that these occurred as reported twice a year and 
lasted, according to the veteran's most recent estimate, 
about three days.  Thus, while the Board has considered the 
veteran's contentions regarding pain, it may fairly be 
concluded that the ranges noted on the two reports provide an 
accurate representation of the veteran's capabilities.  
Further, there was only one mention of diffuse muscle spasm, 
and there has been no indication of spasm on extreme forward 
bending or loss of unilateral lateral spine motion.  The 
veteran's range of motion in lateral bending has been 
documented in the record.  In this instance, the veteran most 
closely approximates no more than a 10 percent rating under 
that Diagnostic Code 5295.  

Additional pertinent diagnostic criteria must also be 
considered, in order to determine if another diagnostic code 
provides a basis for an increased rating for the veteran's 
condition.  Under Diagnostic Code 5292, a 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  However, as noted, the veteran's 
ranges of motion remain substantial and could not be 
considered moderately limited.  

Other pertinent rating codes include Diagnostic Code 5293.  
Under Diagnostic Code 5293, concerning intervertebral disc 
syndrome, a 20 percent rating is for application when the 
condition is moderate, with recurring attacks, while a 40 
percent evaluation is provided for a severe disability 
manifested by recurring attacks with intermittent relief, and 
a 60 percent rating is appropriate for pronounced disability 
with little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  However, there is no finding of 
moderate intervertebral disc syndrome.  The veteran's twice a 
year flare-ups do not constitute, in the Board's opinion, 
recurring attacks as contemplated by the 20 percent 
evaluation under Diagnostic Code 5293.  Further, on most 
recent examination neurological and sensory testing revealed 
no abnormalities.  Moreover, the attacks have been 
characterized as chronic back strain as opposed to 
intervertebral disc disease.  

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and § 4.45.  Section 4.40 provides, in 
pertinent part, that it is "essential that the examination on 
which ratings are based" adequately portray the "functional 
loss" accompanying the purportedly disabling condition which 
is the subject of the claim.  In defining that term, the 
regulation further states that functional loss may be due to 
"pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant" and that a joint "which 
becomes painful on use must be regarded as seriously 
disabled."  Section 4.45 states that to determine the factors 
causing disability of the joints inquiry must be directed 
toward, inter alia, "[p]ain on movement."  38 C.F.R. § 
4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, the functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's 10 percent evaluation 
fully contemplates the level of disability due to his 
service-connected low back strain at all relevant times.  

With regard to the provisions of 38 C.F.R. § 4.40 and § 4.45, 
the Board does note that the examiner in the March 1998 
examination specifically noted that flare-ups or exacerbation 
reportedly did occur but that the spine currently was not 
impinging on his usual occupational or daily activities.  The 
veteran reported at both the initial examination and the 
later examination that he experienced severe flare-ups about 
twice a year.  Although the Board does not doubt that the 
veteran experiences flare-ups of back pain approximately 
twice a year, the objective evidence of record does not 
demonstrate quantifiable additional functional impairment to 
the degree that suggests greater disability than that 
currently contemplated.  The Board notes that only the later 
examination notes objective indicators of pain and there was 
no objective evidence of significant spasm, weakness, or 
point tenderness.  The musculature of the back was normal and 
there were no postural abnormalities or fixations.  The 
veteran reported that he controlled his pain and obtained 
good relief by using Motrin about three times per week in 
addition to a heating pad.  Furthermore, the initial 
examination was overwhelmingly negative, with the exception 
of findings of diffuse spasm.  However, no spasm was found on 
later examination.  Overall, the Board finds that the 
demonstrated symptomatology associated with the veteran's 
service-connected low back disorder is adequately 
contemplated by the currently assigned evaluation.  With 
demonstrated range of motion considered no more than slightly 
limited on VA examinations, the reported twice yearly flare-
ups, and the lack of objective evidence of additional 
functional impairment due to weakness or fatigability, the 
Board finds no basis for a higher evaluation under 38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.

Additional diagnostic codes relating to the back have been 
considered, however, there is also no evidence of any fixed 
deformity of the spine suggestive of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289.  Moreover, 
the veteran's range of motion of the lumbar spine has been no 
more than slight on the examinations of record.  In short, 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent under any relevant diagnostic code while 
this claim has been pending.

Finally, the Board does not find that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), 
which provides for an increased disability evaluation where 
the schedular criteria are deemed inadequate due to such 
related factors as marked interference with employment, is 
appropriate.  The veteran has submitted no objective evidence 
showing that his service-connected residuals of low back 
strain has markedly interfered with his employment status 
beyond that interference contemplated by the currently 
assigned 10 percent evaluation.  In reaching this decision, 
the Board emphasizes that the veteran has described an 
ability to do a wide range of routine physical activity 
despite his service-connected back problem, and he has 
maintained a job despite his symptoms.  Although he has had 
to make adaptations at his job at the post office, such as 
wearing a brace and taking some sick time to rest the back 
twice a year, these are consistent with his current 
evaluation and do not suggest and unusual disability picture.  
The record does not demonstrate that he has been hospitalized 
for his chronic low back pain and strain on a frequent bases, 
nor has it been shown to have prevented him from working for 
an extended time period.  Given these facts, it is clear that 
the veteran's service-connected chronic low back strain has 
not caused marked interference with his earning capacity.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for residuals 
of low back strain is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

